Citation Nr: 1518334	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

2.  Entitlement to a higher initial rating for coronary artery disease, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable initial rating for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The November 2009 decision granted service connection for PTSD and hearing loss, and the March 2011 decision granted service connection for a heart disorder.  The Veteran appealed to the Board the assigned initial ratings for each disorder.     

In May 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been included in the record.  

The issue regarding PTSD is addressed in the decision below.  The issues regarding hearing loss and heart disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the May 2013 Supplemental Statement of the Case (SSOC).  



FINDING OF FACT

On May 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for a higher initial rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran regarding the issue of a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, during the May 8, 2014 Board hearing, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw from appellate consideration the appeal regarding a higher initial rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed. 


ORDER

The appeal regarding entitlement to a higher initial rating for PTSD is dismissed. 

REMAND

A remand is necessary for additional development and medical inquiry.  

The Veteran underwent VA compensation examination of his hearing loss in December 2011 and of his heart in May 2013.  The most recent VA treatment records in the claims file are dated in April 2013.  In his May 2014 hearing, the Veteran questioned the adequacy of the examinations and their findings, implying that the severity of his disorders was not noted in the examination reports.  Furthermore, the Veteran indicated that his hearing loss and heart problems have worsened since his examinations.  As the record indicates a worsening of the Veteran's symptoms since the VA compensation examinations, additional VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991).   

The Veteran also testified that his service-connected disabilities interfered with his employability.  As such, the issue of whether a TDIU is warranted within the context of the two issues on appeal should also be considered, even though the RO denied a free-standing claim of entitlement to a TDIU in May 2013.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the claims file any outstanding VA treatment records.  The most recent VA treatment records in the claims file are dated in April 2013.  All efforts to obtain this evidence must be fully documented in the claims file.  

2.  Thereafter, schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of his hearing loss and heart disabilities.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  

In addition to detailing the nature and severity of the disability, each examiner should address the impact that the respective disorder has on the Veteran's occupational functioning.  

Any opinion expressed must be accompanied by supporting rationale.  

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims - to include the claim to a TDIU - should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


